Citation Nr: 1015537	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for an ankle disorder, 
claimed as limited motion of the ankle.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1953 until June 
1958 and April 1970 until April 1983, with approximately 
three years of unverified intercurrent active duty service, 
and perhaps additional years of unverified inactive duty 
service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The Board notes that the August 2008 rating decision also 
denied claims for service connection for a right hand 
disorder and a right knee disorder.  No Notice of 
Disagreement was filed in regards to those issues and they 
are not currently before the Board.  

The issue of service connection for a dental disorder has 
been raised by the record, as indicated by a June 2008 
statement, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a lumbar spine disorder, 
right shoulder disorder, and an ankle disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level I 
hearing acuity in the right ear and Level V in the left ear.

CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the appellant in February 
2008, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him that the evidence must 
support a worsening of his disability to substantiate the 
claim.  The letter also informed him of VA's duty for 
obtaining pertinent evidence under federal control and that 
it would aid him in obtaining pertinent evidence not under 
federal control, but that it was his responsibility to obtain 
such evidence.  

Moreover, with respect to the Dingess requirements, the 
appellant was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, the February 2008 letter also provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
the Veteran indicated that he was also treated at the VA in 
Temple, Texas, for an unspecified period those records have 
not been associated with the claims file.  However, this 
claim is for an increased rating, which concerns the current 
level of hearing loss.  The record indicates that at the time 
of the claim, the Veteran lived in the Virgin Islands and 
those records, associated through the San Juan VA Medical 
Center (VAMC), have been associated with the claims file.  
Additionally, he has been provided two recent VA 
examinations, in April 2008 and August 2009, to provide 
current medical evidence for rating his claim.  Adequate 
evidence is thus of record in regards to measuring the 
Veteran's current level of disability and a remand for the 
VAMC records from Temple, Texas is not necessary.  The 
Veteran is not prejudiced by the failure to obtain that 
evidence in regards to his claim for his current level of 
disability for bilateral hearing loss.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) (West 
2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  In addition, he was 
afforded VA medical examinations in regards to the bilateral 
hearing loss claim, most recently in August 2009, which 
provided specific medical opinions pertinent to the issues on 
appeal.  Moreover, the VA examinations provided descriptions 
of the functional effects caused by the hearing loss 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating Applicable Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Bilateral Hearing Loss Claim

The Veteran asserts that his bilateral hearing loss is more 
severe than indicated by the noncompensable rating previously 
granted him.  

Hearing impairment is rated by mechanical application of the 
rating criteria.  Under 38 C.F.R. § 4.85, Table VI (Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination) is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns). The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone average intersect. 38 C.F.R. § 
4.85(b). The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4. This average is used in all cases to determine 
the Roman numeral designation for hearing impairment. 38 
C.F.R. § 4.85(d).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately. 

On Table VII, the horizontal rows represent the ear having 
the better hearing and the vertical columns the ear having 
the poorer hearing. When hearing loss is service connected in 
only one ear, the non-service connected ear will be assigned 
a Roman numeral designation of I. 38 C.F.R. §§ 3.383, 
4.85(f).  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).  

A VA examination was provided in April 2008, in compliance 
with applicable VA regulations.  The Veteran reported 
difficulty following conversations and listening to the radio 
and television.  The audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
25
28
12
25
LEFT
50
52
50
70
55.5

The Veteran's CNC speech recognition scores were 92 percent 
for the right ear and 84 percent for the left ear.  The right 
ear had an average decibel loss of 25 and the left ear had an 
average of 55.5.  Under 38 C.F.R. § 4.85, using Table VI, 
these findings correspond to Level I hearing for the right 
ear and Level II for the left ear.  After plotting the 
hearing loss findings on Table VII, the Veteran is found to 
warrant a noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are not 
applicable in this case.  The April 2008 VA examination did 
not demonstrate puretone thresholds at each of the four 
specified frequencies of 55 decibels or more in either ear.  

The record also generally indicates that the Veteran received 
treatment for his bilateral hearing loss in VA outpatient 
treatment records, but that those records generally did not 
indicate any findings applicable for rating his disability.  

Another VA examination was provided in August 2009, and 
included a review of the claims file.  The Veteran reported 
difficulty following instructions and hearing difficulty, 
causing increased tardiness at work.  He also complained of 
interference with enjoyment of the television and radio, as 
well as following group conversation and hearing in noisy 
environments.

The audiological evaluation found pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
30
30
30
31.25
LEFT
50
50
50
70
55

The Veteran's CNC speech recognition scores were 92 percent 
for the right ear and 72 percent for the left ear.  The right 
ear had an average decibel loss of 31.25 and the left ear had 
an average of 55.  Under 38 C.F.R. § 4.85, using Table VI, 
these findings correspond to Level I hearing for the right 
ear and Level V for the left ear.  After plotting the hearing 
loss findings on Table VII, the Veteran is found to warrant a 
noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are not 
applicable in this case.  The August 2009 VA examination did 
not demonstrate puretone thresholds at each of the four 
specified frequencies of 55 decibels or more, for either ear.  

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id. 

There is no evidence that warrants referral of the Veteran's 
claims for extraschedular consideration. There is no evidence 
of marked interference with employment, frequent periods of 
hospitalization or any other factor that would render 
inappropriate the application of regular rating standards 
with regard to the Veteran's hearing loss.  Accordingly, the 
claim will not be referred for extraschedular consideration. 

Based on the evidence and the application of the rating 
criteria, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for the Veteran's service-connected hearing loss, 
and the appeal must be denied. 
ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  


REMAND

The Veteran contends that he developed a lumbar spine 
disorder, a right shoulder disorder and an ankle disorder due 
to his service.

As an initial matter, the Board notes that neither the 
Veteran nor the RO has clarified whether the ankle claim is 
in regards to the left or the right ankle.  The RO/AMC should 
contact the Veteran and request that he clarify the basis of 
his claim.  

In his November 2007 claim, the Veteran indicated that 
medical evidence was located at the VAMC in St. Croix, the 
Virgin Islands and Temple, Texas.  Although VAMC records from 
St. Croix have been associated with the claims file, it is 
unclear whether the RO has attempted to obtain any records 
from the VAMC from Temple, Texas.  VA must assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).  
As such records may indicate whether the Veteran has ankle or 
shoulder disabilities related to service, remand is 
necessary.

The Board notes that in regards to the Veteran's lumbar spine 
disorder claim, he provided a VAMC log indicating treatment 
for his back.  Additionally, the Veteran's service treatment 
records indicate numerous treatments regarding his lumbar 
spine, including a March 1956 service treatment record 
indicating that the Veteran complained of lumbar spine pain 
over the past two years following an auto accident in Korea, 
though x-rays of the spine were negative.  The record does 
not indicate that the Veteran has been afforded a VA 
examination in regards to his claimed lumbar spine disorder.  
A VA examination should be provided to determine the nature, 
extent, onset, and etiology of the claimed disorder.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  The Veteran should be provided a VA 
examination to determine whether he currently has a lumbar 
spine disorder and if it is related to his in-service lumbar 
spine complaints.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1. The RO/AMC shall contact the Veteran 
and ask him to clarify his ankle 
disability claim, including whether the 
claim is for the right or left ankle, 
or both ankles.

2.  The RO/AMC shall clarify the period 
of when the Veteran was seen at a VA 
medical facility in Temple, Texas, and 
for what disabilities.  Upon receiving 
such information, the RO/AMC shall 
attempt to obtain and associate with 
the claims file all claimed outstanding 
relevant VA records relating to the 
Veteran.  This specifically includes 
records from the VAMC from Temple, 
Texas and any outstanding medical 
records VAMC from St. Croix, the Virgin 
Islands/San Juan, Puerto Rico.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should be documented in the claims 
file, and the Veteran should be 
informed in writing.

3.  After the requested medical records 
have been associated with the claims 
file, the RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination to determine whether he 
currently has a lumbar spine disorder 
and the nature, extent, onset, and 
etiology of any lumbar spine disorder 
found.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any lumbar spine 
disorder found to be present had its 
onset in, was aggravated by, or is 
otherwise related to service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
medical records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  Any 
further development, such as arranging 
for medical examinations related to the 
shoulder and ankle claims, may be 
undertaken if deemed necessary.  

5.  If the benefit sought is not 
granted, the Veteran should be 
furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


